Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 5-13 are currently pending in the present application.
Claims 1, 5, 6, 10, and 12 are currently amended; claims 2-4 and 14 have been cancelled by the applicant; and claims 7-9, 11, and 13 are original.
Response to Amendment
The amendment dated 14 March 2022 has been entered into the record.
Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, alone or in combination, does not explicitly disclose that the width of the connection section is less than the width of the first spacer section, in the first direction, in combination with the remaining claim limitations.
Regarding claims 5-9, because these claims depend upon claim 1, they are likewise allowed.
Regarding independent claim 10, the prior art of record, alone or in combination, does not explicitly disclose or suggest that, in the second direction, the width of the first shielding region is greater than the width of the connection section and greater than the width of the second spacer section, in combination with the remaining claim limitations.
Regarding claims 11-13, because these claims depend upon claim 10, they are likewise allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871